UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6757


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN SCOTT FREEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Glen E. Conrad, Chief
District Judge.   (7:10-cr-00058-GEC-RSB-1; 7:12-cv-80462-GEC-
RSB)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Scott Freeman, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian    Scott      Freeman    seeks       to    appeal     the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The    order    is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).             A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this      standard        by         demonstrating     that

reasonable       jurists     would     find     that        the     district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the      prisoner        must

demonstrate      both    that    the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Freeman has not made the requisite showing.                         Accordingly,

we deny the pending motion for a certificate of appealability

and dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3